Citation Nr: 1311774	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  05-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities ("TDIU") prior to November 28, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Columbia, South Carolina, which, in pertinent part, denied the Veteran's claim of entitlement to a TDIU.

In March 2006, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the Columbia RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this claim.  In November 2007, the Board remanded the case for additional development.  Thereafter, in a November 2009 Supplemental Statement of the Case ("SSOC"), the Appeals Management Center ("AMC") continued the denial of the Veteran's original claim of entitlement to a TDIU.  

In March 2010, the Board again remanded the claim for further development.  Thereafter, a June 2011 SSOC again denied the claim for a TDIU.  Following a third Board remand in November 2011, a September 2012 rating decision granted the Veteran's TDIU claim, with an effective date of November 28, 2011; however, as the award was not effective from the date of the Veteran's claim, the issue of entitlement to a TDIU prior to November 28, 2011 remains on appeal to the Board.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(a) (2012).  An effective date for such an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2012). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2012).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In this case, although in a July 2012 rating decision it was indicated that the Veteran's claim was to be referred to the Director of VA's Compensation and Pension Service for extraschedular consideration, this does not appear to have been done as entitlement to a TDIU was subsequently granted in a September 2012 rating decision.  Thus, it does not appear that the RO made such referral for the period still at issue in this case. 

Marginal employment shall not be considered substantially gainful employment.   38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran filed his claim for TDIU on January 14, 2004.  A TDIU was granted effective November 28, 2011.  The Veteran contends, however, that he became unemployable prior to November 28, 2011, based primarily on the severe symptomatology due to his service-connected PTSD.  

At the time of his claim, the Veteran was not service connected for any disabilities.  His original claim was denied in the July 2004 rating decision.  

However, in the interim, service connection has been established for several disabilities.  See November 2009 rating decision.  The Veteran's current service-connected disabilities are:  (1) posttraumatic stress disorder ("PTSD"), rated 10 percent from November 14, 2003, and 50 percent since June 2, 2010; (2) post-traumatic arthritis, left great toe, rated zero percent from August 17, 1969, rated 10 percent from November 14, 2003, and rated 30 percent from November 28, 2011; (3) coronary artery disease, rated 10 percent from November 14, 2003; and (4) chondromalacia patella, left knee, rated zero percent from November 14, 2003, and 10 percent from November 28, 2011.  See generally 38 C.F.R. §§ 4.25 and 4.26 (the latter provides for calculating the bilateral factor).

In this case, from August 1969, the Veteran's combined disability rating was 0 percent; and from November 14, 2003, the Veteran's combined disability rating was only 30 percent.  Thus, he did not meet the schedular criteria for a TDIU rating.  From June 2, 2010, his combined disability rating was 60.  However, as there was more than one disability, he still did not meet the schedular criteria for a TDIU rating which requires a combined 70 percent rating.  It was not until November 28, 2011 that his combined disability rating reached 70 percent, when his post-traumatic arthritis, left great toe, was increased to 30 percent and his chondromalacia patella, left knee, was increased to 10 percent.  

A review of the evidence of record, however, demonstrates that according to a September 2005 SSA disability determination, the Veteran took disability retirement from his job in the textile industry on January 1, 2003.  VA treatment reports of record beginning in 2004 show that he was being treated for severe depression and PTSD.  It was noted that his symptoms increased after he lost his job and he became despondent.  Treatment records during 2004 show his Global Assessment Functioning (GAF) scores ranged from 38 to 50.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32)).  In this case, the score of 38 indicated some impairment in reality testing or communication or major impairment in several areas, such as work, and the score of 50 suggested moderate symptoms, such as few friends, conflicts with peers or co-workers.  His SSA disability determination further showed that he had a 10th grade education and had worked in manual labor his entire life, the last 23 years of employment at a single company as a repairer in a textile factory.  He said he lost his job because of his temper and a disagreement with his supervisor.  

The SSA decision further noted that, in addition to his service-connected PTSD and coronary artery disease, the Veteran's other "severe" disabilities for SSA disability insurance purposes included angina, aseptic necrosis sesamoid fracture, depression and dysthymic disorder.  However, according to his SSA disability determination, he was disabled due to a primary diagnosis of coronary artery disease and a secondary diagnosis of depression.  

In June 2004, the Veteran underwent a vocational rehabilitation evaluation by the state of South Carolina.  It was noted that he complained of flashbacks, anger, occasional nightmares, pain in his left foot and knee, and symptoms of depression.  The diagnosis was PTSD and dysthymic disorder.  However, the assigned GAF score at that time was 50-52, suggestive of moderate symptomatology.

In a June 2005 SSA evaluation, it was noted that emotional factors contributed to the severity of the Veteran's physical condition and during a typical workday, his mental condition was constantly severe enough to interfere with his attention and concentration.  The examiner further opined that the Veteran was incapable of even a low-stress job due to his PTSD, anxiety and depression.  Moreover, it was noted that he demonstrated a severely-limited ability to tolerate customary work pressures, including co-workers and supervisors.

Subsequent treatment records show the Veteran continued to experience severe to moderate PTSD symptomatology, as his GAF score during a January 2006 outpatient mental health evaluation was 45, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  
  
November 28, 2011, the date of the VA TDIU examination, has been assigned as the effective date for his current TDIU rating.  As noted above, for the period between January 1, 2003 and November 28, 2011, the Veteran did not meet the schedular criteria under 38 C.F.R. § 4.16(a) for a TDIU rating.  

Nonetheless, based on the evidence of record, the Board finds that referral for extraschedular consideration for entitlement to a TDIU prior to November 28, 2011, is in order.  In this case, the Board concludes that the evidence suggests that the Veteran's service-connected PTSD, although rated only at 10 percent from November 14, 2003 to June 1, 2010 (with a combined 20 percent rating for all service-connected disabilities), and 50 percent from June 2, 2010 to November 27, 2011 (with a combined 60 percent rating for all service-connected disabilities), resulted in marked interference with his ability to secure and follow a substantially gainful occupation, particularly in light of his limited education and occupational skills.  Therefore, referral to the VA Under Secretary for Benefits or the Director of the VA Compensation and Pension Service for extraschedular rating consideration of a TDIU prior to November 28, 2011, is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and invite him to submit additional evidence documenting the effect his service-connected disabilities had on his employability prior to November 28, 2011.

2.  Thereafter, whether or not the Veteran submits any additional evidence and after undertaking any other indicated development, the RO must refer the matter of entitlement to a TDIU prior to November 28, 2011, to either the VA Under Secretary for Benefits, or the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b).  The Board specifically directs the attention of the reviewing official to the Veteran's testimony at his Board hearing, the VA examinations reports, VA outpatient treatment reports, SSA records, and vocational rehabilitation reports.  

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 








							(Continued On Next Page)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


